


110 HR 6400 IH: To authorize a State to transfer or consolidate funds

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6400
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Hoekstra (for
			 himself, Mr. Walberg,
			 Mr. Rogers of Michigan,
			 Mr. Upton,
			 Mr. McCotter,
			 Mr. Camp of Michigan,
			 Mrs. Miller of Michigan,
			 Mr. Tiberi,
			 Mr. Kline of Minnesota,
			 Mr. Gohmert,
			 Mr. Doolittle,
			 Mr. Herger,
			 Mrs. Schmidt,
			 Mr. Bartlett of Maryland,
			 Mrs. Bachmann,
			 Mr. Pence,
			 Mr. Feeney,
			 Mrs. Musgrave, and
			 Mr. Campbell of California) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To authorize a State to transfer or consolidate funds
		  made available to such State under certain transportation, education, and job
		  training programs after the United States experiences economic growth at an
		  annual rate of less than 1 percent for 2 calendar quarters.
	
	
		1.Short TitleThis Act may be cited as the State
			 Temporary Economic Priority (STEP) Act.
		2.PurposeIt is the purpose of this Act to authorize a
			 State to transfer or consolidate funds made available to such State under
			 certain transportation, education, and job training programs after the United
			 States experiences economic growth at an annual rate of less than 1 percent for
			 2 calendar quarters.
		3.Authority to
			 transfer or consolidate certain funds
			(a)Authority
			 available
				(1)In
			 generalA State may transfer or consolidate funds under
			 subsections (b), (c), and (d) beginning with the calendar quarter after the
			 United States experiences economic growth at an annual rate of less than 1
			 percent for 2 calendar quarters and continuing until 18 months after the United
			 States experiences economic growth at an annual rate of 1 percent or more for 2
			 calendar quarters.
				(2)Treatment of
			 transferred or consolidated fundsFunds transferred or
			 consolidated under subsections (b), (c), or (d) shall be used in accordance
			 with the statutory and regulatory requirements applicable to the program to
			 which the funds are transferred or consolidated.
				(b)Transportation
			 funds
				(1)In
			 generalIn applying
			 subsection (a), a State may transfer, in such amounts as the State determines
			 appropriate, any funds apportioned and allocated to such State from amounts
			 made available from the Highway Trust Fund (26 U.S.C. 9503 et seq.), other than
			 the Mass Transit Account, to any of the apportionments and allocations for the
			 following programs authorized by title 23, United States Code:
					(A)The interstate maintenance program under
			 section 119.
					(B)The National
			 Highway System under section 103(b).
					(C)The surface
			 transportation program under section 133.
					(D)The highway bridge
			 replacement and rehabilitation program under section 144.
					(2)Exempt
			 Transportation fundsThe
			 funds made available for the highway safety improvement programs authorized by
			 section 148 and chapter 4 of title 23, United States Code, shall not be subject
			 to transfer or consolidation under subsection (a).
				(c)Federal
			 education fundsIn applying subsection (a), a State may, in such
			 amounts as the State determines appropriate from any funds made available to
			 such State under any formula grant programs carried out under any of the
			 following provisions of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.), transfer or consolidate such funds between and among such
			 programs:
				(1)Part A of title I (Improving Basic Programs
			 Operated by Local Educational Agencies).
				(2)Subpart 1 of part
			 B of title I (Reading First).
				(3)Subpart 3 of part
			 B of title I (William F. Goodling Even Start Family Literacy Programs).
				(4)Subpart 4 of part
			 B of title I (Improving Literacy Through School Libraries).
				(5)Part C of title I
			 (Education of Migratory Children).
				(6)Part D of title I
			 (Prevention and Intervention Programs for Children and Youth who are Neglected,
			 Delinquent, or At-Risk).
				(7)Part F of title I
			 (Comprehensive School Reform).
				(8)Part H of title I
			 (School Dropout Prevention).
				(9)Subpart 1 of part
			 A of title II (Teacher and Principal Training and Recruiting Fund (Grants to
			 States)).
				(10)Part B of title
			 II (Mathematics and Science Partnerships).
				(11)Part D of title
			 II (Enhancing Education Through Technology).
				(12)Part A of title
			 III (English Language Acquisition, Language Enhancement, and Academic
			 Achievement).
				(13)Part A of title IV
			 (Safe and Drug-Free Schools and Communities).
				(14)Part B of title
			 IV (21st Century Community Learning Centers).
				(15)Subpart 2 of part
			 A of title V (Innovative Programs (State Programs)).
				(16)Subpart 1 of part
			 A of title VI (Improving Academic Achievement (Accountability)).
				(d)Job Training
			 fundsIn applying subsection (a), a State may, in such amounts as
			 the State determines appropriate from any funds made available to such State
			 under the following job training programs, transfer or consolidate such funds
			 between and among such programs:
				(1)Any formula grant program carried out under
			 the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
				(2)Any funds made
			 available to the State under part II of subchapter B of chapter 2 of title II
			 of the Trade Act of 1974 (19 U.S.C. 2295 et seq.).
				(e)DefinitionsIn
			 this Act—
				(1)the phrase economic growth at an
			 annual rate of less than 1 percent for 2 calendar quarters means, that
			 for 2 consecutive calendar quarters, real gross domestic product, as announced
			 by Bureau of Economic Analysis of the Department of Commerce, has
			 experienced—
					(A)an annual rate of
			 decrease for such quarters;
					(B)no change in the annual rate for such
			 quarters; or
					(C)an increase at an
			 annual rate of less than 1 percent for such quarters; and
					(2)the phrase economic growth at an
			 annual rate of 1 percent or more for 2 calendar quarters means an
			 increase in real gross domestic product at an annual rate of 1 percent or more
			 for 2 consecutive calendar quarters, as announced by the Bureau of Economic
			 Analysis of the Department of Commerce for such quarters.
				
